


        
Exhibit 10.34




        




FORM OF
FNB UNITED CORP.
2012 INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (the “Agreement”) is effective as of December
28, 2012 between FNB United Corp., a North Carolina corporation (the “Company”),
and __________________________ (the “Participant”).
WHEREAS, the Company has established the FNB United Corp. 2012 Incentive Plan
(the “Plan”), pursuant to which the Company may, from time to time, make grants
of Restricted Stock to eligible employees and other individuals providing
services to the Company or an Affiliate (as defined in the Plan); and
WHEREAS, in consideration for the Participant's service to the Company and/or an
Affiliate, on December 28, 2012 (the “Grant Date”), the Company granted to the
Participant Restricted Stock pursuant to the terms and conditions of the Plan
and this Agreement;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company granted to the Participant
_______________________ (_____________) shares of Restricted Stock (the
“Award”).
2.Vesting. The Award shall vest according to the vesting schedule below. Vesting
on any such date is subject to the Participant's continued service with the
Company or an Affiliate through such date. If the application of the vesting
schedule would result in the Participant vesting in a fraction of a share, such
fractional share shall be rounded up to the next whole share.
Vesting Schedule: Two-thirds of the Award shall vest on the later of (i) the
lifting of the Consent Orders and (ii) the second anniversary of the Grant Date.
The final one‑third of the Award shall vest on the later of (i) the lifting of
the Consent Orders and (ii) the third anniversary of the Grant Date.
As used herein, “Consent Orders” means the OCC Consent Order, dated July 22,
2010, issued to CommunityOne Bank, N.A., the FDIC and NCCOB Cease and Desist
Order, dated August 12, 2009, issued to Bank of Granite and the Board of
Governors of the Federal Reserve System Written Agreement, dated October 21,
2010, entered into with FNB United Corp.
3.Termination of Service. Except as provided below, if the Participant incurs a
termination of service, all shares of Restricted Stock not vested at the time of
such termination shall be immediately and automatically forfeited by the
Participant upon such termination of service.
(a)In the event of the Participant's Retirement, death, or Disability (as such
terms are defined below) the following provisions shall apply: (i) if such
Retirement, death, or Disability occurs within the twelve-month period prior to
the second anniversary of the Grant Date, to the extent permitted by the Orders,
if still in effect at that time, the Participant shall become immediately vested




--------------------------------------------------------------------------------




in two-thirds of the Award; or (ii) if such Retirement, death, or Disability
occurs within the twelve-month period prior to the third anniversary of the
Grant Date or anytime thereafter, to the extent permitted by the Orders, of
still in effect at that time, the Participant shall become immediately vested in
the full Award. Notwithstanding the foregoing, if the Participant has not
performed substantial services for the Company or its Affiliates for at least
two years from the Grant Date, any portion of the Participant's Award that would
become vested pursuant to this Section 3(a) in connection with the Participant's
Retirement shall be forfeited.
For purposes of this Agreement, Retirement shall mean termination of employment
on or after the Participant attains age 65. Disability shall mean that either
(i) the Participant is deemed disabled for purposes of any group or individual
long‑term disability policy paid for by the Company, CommunityOne Bank, or Bank
of Granite (CommunityOne Bank and Bank of Granite collectively referred to
herein as the “Bank”) that covers the Participant, or (ii) in the good faith
judgment of the Company Board of Directors, the Participant is substantially
unable to perform the Participant's duties under this Agreement for more than
ninety days, whether or not consecutive, in any twelve‑month period, by reason
of a physical or mental illness or injury.
(b)In the event that the Company terminates the Participant's service without
Cause or the Participant terminates service for Good Reason (as such terms are
defined below), to the extent permitted by the Orders, if still in effect at
that time, any portion of the Participant's Award that is unvested shall become
immediately vested. Notwithstanding the foregoing, if the Participant has not
performed substantial services for the Company or its Affiliates for at least
two years from the Grant Date, any portion of the Participant's Award that would
become vested pursuant to this Section 3(b) in connection with the Participant's
termination of service shall be forfeited.
For purposes of this Agreement, Cause shall mean the termination of the
Participant on account of (A) the Participant's incompetence or dishonesty in
his performance of, deliberate neglect of, willful malfeasance or misconduct in
connection with the performance of, or continued failure to substantially
perform, duties reasonably assigned to the Participant by the Company Board of
Directors or the applicable Bank Board of Directors which are in the interests
of the Company or the applicable Bank and consistent with the Participant's
obligations hereunder; (B) the Participant's material breach of this Agreement
or any material written Company policy; (C) the Participant's willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease‑and‑desist order; or (D) an act or acts on
Participant's part constituting (x) a felony or (y) a misdemeanor involving
(a) fraud, moral turpitude, dishonesty, breach of trust or fiduciary duties,
organized crime or racketeering; (b) a violation of securities or commodities
laws or regulations; (c) a violation of depository institution laws or
regulations; (d) a violation of housing authority laws or regulations; or (e) a
violation of the rules, regulations, codes of conduct or ethics of a
self‑regulatory trade or professional organization.
For purposes of this Agreement, Good Reason shall mean, unless the Participant
shall have consented in writing thereto, (i) a material diminution in the
Participant's duties and responsibilities or authority, or any material adverse
change in the Participant's base compensation; (ii) a relocation of the
Participant's primary work location more than thirty miles from Asheboro, North
Carolina (provided that the relocation of the Participant's primary work
location to Charlotte, North Carolina or a location within thirty miles of
Charlotte, North Carolina shall not constitute “Good Reason”); or (iii) any
material breach of this Agreement by the Company or the applicable Bank;
provided that the Participant shall have delivered written notice to the
Company, within ninety days of the initial existence of the circumstances giving
rise to Good Reason, of the Participant's intention to terminate his employment
for Good Reason, which notice specifies in reasonable detail the circumstances
claimed to give rise to the Participant's right to terminate his employment for
Good Reason and the




--------------------------------------------------------------------------------




Company or the applicable Bank shall not have cured such circumstances within
thirty days following the Company's receipt of such notice. If, following such
thirty day period, the Company or the applicable Bank has not cured such
circumstances and Participant decides to proceed with the termination of his
employment for Good Reason, such a termination will be effective by providing
the Company with a Notice of Termination.
(c)To the extent permitted by the Consent Orders, to the extent still in effect
at the time, in the event of a Change in Control (as defined in 26 CFR 1.280G-1,
Q&A-27 through Q&A-29), any portion of the Participant's Award that is unvested
shall become immediately vested upon such Change in Control.
4.Restrictions on Transferability. The Participant may not sell, assign, convey,
pledge, exchange, hypothecate, alienate or otherwise dispose of or transfer the
Restricted Stock in any manner to the extent it remains unvested. No assignment,
pledge or transfer of the Restricted Stock, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall be effective; but immediately upon any such attempt to assign, pledge or
otherwise transfer the Restricted Stock, the Restricted Stock shall be
forfeited.
5.Forfeiture Procedures. In the event of any forfeiture of the Restricted Stock,
such forfeiture shall be automatic and without further act or deed by the
Participant. Notwithstanding the foregoing, if requested by the Company (or its
agent), the Participant shall execute such documents (including, without
limitation, a power of attorney in favor of the Company) and take such other
action deemed necessary or desirable by the Company to evidence such forfeiture.
6.Tax Matters. The Participant shall pay or make provision for payment to the
Company or the Banks the amounts necessary to satisfy any federal, state or
local withholding requirements applicable to any taxable event arising in
connection with the Restricted Stock through one or a combination of the
following means: (a) tendering a cash payment; (b) authorizing the Company to
withhold Shares otherwise issuable to the Participant; or (c) delivering to the
Company already owned and unencumbered Shares. The determination of the
withholding amounts due in such event shall be made by the Company and the
Banks, as applicable, and shall be binding upon the Participant. The Company
shall not be required to deliver the Shares unless the Participant has made
acceptable arrangements to satisfy the withholding requirements. Nothing in this
Section shall be construed to impose on the Company a duty to withhold where
applicable law does not require such withholding.
THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT IS RESPONSIBLE FOR, AND IS
ADVISED TO CONSULT WITH THE PARTICIPANT'S OWN TAX ADVISORS REGARDING, THE TAX
CONSEQUENCES TO THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED
STOCK, INCLUDING THE DECISION TO MAKE AND TIMELY FILE, AND THE CONSEQUENCES OF,
ANY ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED. THE PARTICIPANT ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH SECTION
83(b) FILING TO THE COMPANY.
7.Rights as Shareholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Agreement and the Plan, the Participant generally shall otherwise have the
beneficial ownership of the Restricted Stock and shall be entitled to exercise
the rights and privileges of a shareholder with respect to the Restricted Stock,
including the right to vote such shares and the right to receive dividends (if
any) paid with respect to such shares; provided, however, that (a) any dividend
payments will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of the Shares or, if later, the fifteenth day
of the third month following the date the dividends are paid to shareholders of
the Shares; and (b) with respect to any Shares that arise from any dividends
with respect to the Restricted Stock or from adjustments under Section 9, the
Participant shall have the same rights and privileges,




--------------------------------------------------------------------------------




and shall be subject to the same restrictions, that apply to the Restricted
Stock under this Agreement and the Plan.
8.Book-Entry Form. The shares of Restricted Stock generally shall be evidenced
in book-entry or similar form and maintained by or on behalf of the Company in
such form. In such case, no stock certificates shall be issued and the
applicable restrictions will be noted in the records of the Company and its
transfer agent. Notwithstanding the foregoing, in the discretion of the Company,
a certificate or certificates representing the Restricted Stock may be
registered in the name of the Participant and held in escrow or other custody by
or on behalf of the Company. In either case, each certificate or book-entry
record may bear such legends as the Company deems appropriate to reflect the
applicable terms and conditions upon the Restricted Stock.
9.Adjustments. The Restricted Stock granted pursuant to this Agreement shall be
adjusted as provided in the Plan in the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or other change in corporate capitalization affecting the Shares.
The existence of the Restricted Stock shall not affect in any way the authority
of the Company and its shareholders to exercise their corporate rights and
powers, including, but not by way of limitation, the right of the Company to
authorize any adjustment, reclassification, reorganization, or other change in
its capital or business structure, any merger or consolidation of the Company,
the dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Shares, or any sale or transfer of all or
any part of its business or assets.
10.Securities Laws. Notwithstanding any provision herein to the contrary or in
the Plan, the Company shall be under no obligation to issue any Shares to the
Participant pursuant to this Agreement unless and until the Company has
determined that such issuance is either exempt from registration, or is
registered, under the Securities Act of 1933, as amended, and is either exempt
from registration and qualification, or is registered or qualified, as
applicable, under all applicable state securities or “blue sky” laws. Nothing in
this Agreement shall be construed to obligate the Company at any time to file or
maintain a registration statement under the Securities Act of 1933, as amended,
or to effect similar compliance under any applicable state laws with respect to
the Shares that may be issued pursuant to this Agreement. The Company may
require that the Participant make such representations and agreements and
furnish such information as the Company deems appropriate to assure compliance
with applicable legal and regulatory requirements.
11.Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Agreement
shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or other interpretation by the Committee
pursuant to this Agreement shall be final, binding and conclusive on all parties
affected thereby.
12.Miscellaneous.
(a)Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Participant's heirs, executors,
administrators, personal representatives, and assigns; and the parties agree,
for themselves and their successors, representatives and assigns, to execute any
instrument which may be necessary legally to effect the terms and conditions of
this Agreement.
(b)No Employment Rights. Nothing contained in this Agreement shall confer upon
the Participant any right to continue in the employ or service of the Company or
any Affiliate nor interfere with or limit in any way the right of the Company or
an Affiliate to terminate the Participant's employment by, or performance of
services for, the Company or Affiliate at any time; such provisions being
addressed in the separate employment agreement entered into between the Company
and the Participant.
(c)Entire Agreement. This Agreement together with the Plan constitute the entire
agreement of the parties with respect to the Restricted Stock and supersede any
previous agreement, whether written or oral, with respect thereto. This
Agreement has been entered into in compliance with the terms of




--------------------------------------------------------------------------------




the Plan; wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.
(d)Amendment. Except as otherwise provided below or in the Plan, neither this
Agreement nor any of the terms and conditions herein set forth may be altered or
amended orally, and any such alteration or amendment shall be effective only
when reduced to writing and signed by each of the parties hereto. The Company or
the Committee may, without obtaining the Participant's written consent, amend
this Agreement in any respect either deems necessary or advisable to comply with
Section 409A of the Code and applicable regulations and guidance thereunder
and/or to prevent this Agreement from being subject to Section 409A of the Code.
(e)Construction and Definitions. Any reference herein to the singular or plural
shall be construed as plural or singular whenever the context requires.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Plan.
(f)Notices. All notices, requests and amendments under this Agreement shall be
in writing, and notices shall be deemed to have been given (i) if delivered by
hand, when so delivered, (ii) if sent by overnight express service, one (1)
business day after delivery to such service, or (iii) if mailed by certified or
registered mail, return receipt requested, three (3) days after delivery to the
post office:
(A)    if to the Company, at the following address:
FNB United Corp.
150 South Fayetteville Street
Asheboro, North Carolina 27203
or at such other address as the Company shall designate by notice.
(B)    if to the Participant, to the Participant's address appearing in the
Company's records, or at such other address as the Participant shall designate
by notice.
(g)Governing Law. Except to the extent preempted by Federal law, this Agreement
shall be construed and determined in accordance with the laws of the State of
North Carolina, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of North Carolina or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of North Carolina. The parties hereby submit to the
jurisdiction of the state and Federal courts encompassing the then current
location of the Company's principal headquarters for the resolution of any
disputes, claims, or proceedings arising under this Agreement.
(h)Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and the
Committee may elect in its discretion to construe such invalid or unenforceable
provision in a manner which conforms to applicable law or as if such provision
was omitted.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.






--------------------------------------------------------------------------------




FNB United Corp.
By:
Title:
PARTICIPANT: 
 (SEAL)
Name: _________________________
Date:________________________________



Date:_________________________________






